DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 05/16/2022. The amendments do not place the application in condition for allowance for the reasons set forth below. Claims 1, 3, 5-10, 18, 19, 24, and 26-31 are pending.
Response to Arguments
Applicant’s arguments filed 05/16/2022, with respect to amended claims 1 and 24 have been fully considered and are persuasive. Examiner agrees Wales and Strobl fail to disclose the slot including a rib that traverses the slot and the web having a notch defined therein that engages the rib, wherein the web remains stationary relative to the anchoring section via the notch and the rib as now required by amended claims 1 and 24. Therefore, the 102(a)(1) rejection of claims 1, 6, 10, 18, 19, 24, 26, 29, and 31 by Wales and the 102(a)(1) rejection of claims 1, 3, 7-9, 18, 19, 24, and 30 by Strobl have been withdrawn. 
Applicant retains the right to file a Terminal Disclaimer at a later time in order to obviate the double-patenting rejection, thus the double-patenting rejection has been maintained below.
Claim Objections
Claims 24 and 31 are objected to because of the following informalities: language inconsistency and typographical errors. 
Since claim 24 requires each of the jaws comprises a slot, lines 4-5 should be amended as follows: “and a slot that is defined in the anchoring section of the first jaw [[and/or]] and the second jaw, one of the slots including a rib that traverses the one of the slots.”
Line 7 of claim 24 should be amended as follows: “a web connected to the anchoring section of the first jaw and/or the second jaw”
Since the notch and rib cooperate to maintain the web stationary, line 10 claim 24 should be amended as follows: “wherein the web is located in the one of the slots”
Line 3 of claim 31 should be amended as follows” “the web is located distal of [[the]] a distal-most end of the introducer”
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-10, 18, 19, 24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,485,566. 
Although the claims at issue are not identical, examined application claims 1, 3, 5-10, 18, 19, 24, 26, and 30 are not patentably distinct from each other because examined application claims 1, 3, 5-10, 18, 19, 24, 26, and 30 would have been anticipated by the patent claims. Specifically, the patent claims also recite a hand piece (claims 1, 19, 22, 23), a jaw assembly (claims 1, 19, 22, 23) comprising first and second jaws (claims 12, 15, 16, 19, 22, 24) each of the jaws comprising a gripping section (claims 1, 12, 19, 22-24), an anchoring section (claims 1, 12, 19, 22-24), and a slot defined in the gripping section and anchoring section (claim 15, 16, 21, 22), the slot including a rib (claims 11-13, 19, 20, 22, 23), a web having a notch that engages the rib connected to the anchoring section and located in the slot (claims 1-7, 9-23), a cut blade adjacent the web (claims 5, 8, 17, 19, 22), wherein a distal end of the web is blunt (claim 6), a portion of the web is bowed away from a center line of the jaw assembly (claim 1), one or more portions of the web are generally aligned with the center axis of the jaw assembly (claim 7), the web comprises an elongated body portion and a distal portion (claim 9), the distal portion comprises ends that flare radially outwardly from the body portion (claim 9, triangular shape), and the anchoring sections comprise a rib adapted to cooperate with a notch defined in the web (claims 11-13, 19, 20, 22, and 23), and the web has a distal-most end that terminates at a proximal end of the gripping section (claim 14).
Although the claims at issue are not identical, examined application claims 27-29 are not patentably distinct from the patent claims because examined application claims 27-29 would have been obvious over the patent claims. Specifically, the patent claims fail to recite that the web is laterally offset relative to a center plane of the slots and the cut blade is aligned with a center plane of the slot. However, it appears that the device recited in the patent claims would operate equally well with the web being laterally offset relative to a center plane of the slots and the cut blade being aligned with a center plane of the slot since the web would still be able to perform the function of blocking an anatomical feature from extending beyond a proximal end of the gripping section and the cut blade would still be able to cut tissue. Further, the applicant has not disclosed that the positions claimed solves any stated problem or is used for any particular purpose, indicating simply that the web may be centered in one of both of the slots or the web may be laterally offset towards one side of the slots (specification pp. [0057]), and the cut blade may be centered in a slot axis or may be offset to one side of the slot axis (specification pp. [0074]).Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the web and cut blade such that the web is laterally offset relative to a center plane of the slots and the cut blade is aligned with a center plane of the slot because they appear to be arbitrary design considerations which fail to patentably distinguish over the patent claims.
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 19, 2022